United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                November 10, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-10234
                          Summary Calendar



NELSON A. ROMERO,

                                     Plaintiff-Appellant,

versus

TERRY BROWN; TOMMY JACOB; JOHNNY GARCIA,
Sheriff, Dawson County Sheriff’s Department,

                                     Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                       USDC No. 5:02-CV-98
                      --------------------

Before REAVLEY, SMITH, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Nelson A. Romero, now Texas prisoner # 1127658, appeals the

dismissal as frivolous, pursuant to 28 U.S.C. §§ 1915(e)(2)(b)

and 1915A(b), of his 42 U.S.C. § 1983 civil rights lawsuit,

asserting deliberate indifference to his medical needs.        This

court must examine the basis of its jurisdiction on its own

motion if necessary.    Mosley v. Cozby, 813 F.2d 659, 660 (5th

Cir. 1987).    A timely notice of appeal is a prerequisite for the



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-10234
                                -2-

exercise of jurisdiction by this court.   United States v. Carr,

979 F.2d 51, 55 (5th Cir. 1992).

     Romero’s notice of appeal, filed almost one year after the

district court’s judgment, is untimely.   See FED. R. APP. P.

4(a)(1)(A).   Consequently, this court lacks jurisdiction over the

instant appeal, and the appeal is DISMISSED.

     The district court’s dismissal of Romero’s complaint counts

as a strike for purposes of 28 U.S.C. § 1915(g).   See Adepegba v.

Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).   Romero is

CAUTIONED that if he accumulates three strikes, he will no longer

be allowed to proceed in forma pauperis in any civil action or

appeal filed while he is detained or incarcerated in any facility

unless he is under imminent danger of serious physical injury.

See 28 U.S.C. § 1915(g).

     DISMISSED; THREE-STRIKES WARNING ISSUED.